Title: To James Madison from Henry Brockholst Livingston, 20 March 1794
From: Livingston, Henry Brockholst
To: Madison, James


Sir,
Rhinebeck 20th. March 1794.
Some time since I enclosed in a Letter to Mr. Bailey a Member from this State a Memorial Addressed to Congress, not yet haveing heard that he has presented the Same, I have by this Conveyance written to him requesting if he has any Objections to its Appearance, that he will deliver it to you: Being persu[a]ded you will not only Introduce it for me, but also Advocate the Cause of the Agreived Soldier: In this Sir I do not so much presume upon my Acquaintance with you, as I ⟨re⟩ly upon your known Attatchment to justice and the Able support you gave the Claims of the late Army, who, will I am convinced ever retain a proper Sence of your Endeavours to Obtain redress for them, tho unattended with the desired Success. I have the Honor to be Sir, Most respectfully Yours.
Henry B: Livingston
